DETAILED ACTION
This office action is in response to application filed on 7/8/2021.
Claims 1 – 20 are pending.
Priority is claimed as CON of 16/047307 (USPAT 11061737, filed on 7/27/2018).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recites the limitation "the placement zone" in line 1. There is insufficient antecedent basis for this limitation in the claim. Applicants are advised to amend the dependency of claims 6 and 13 to be dependent on claims 5 and 12 respectively to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 7 – 11, 14 – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20160378561, prior art part of IDS dated 9/22/2021, hereinafter Chen), in view of Team Condor, “Condor Version 7.0.0 Manual”, University of Wisconsin-Madison, January 22, 2008, pages 1, 11-13, 49, 50, 408 and 409 (prior art part of IDS dated 9/22/2021, hereinafter Condor), and further in view of Liu et al (US 20150286505, prior art part of IDS dated 9/22/2021,  hereinafter Liu).

As per claim 1, Chen discloses: A cloud management administrator system comprising: memory to store instructions; and at least one processor to execute the instructions to at least: 
configure a plurality of hosts to accommodate resource provisioning requests by assigning a constraint to define a placement of a respective host in a cloud infrastructure, the placement of the respective host dictating an availability of the respective host for provisioning; (Chen [0012]: determining resource attributes corresponding to each execution host of the execution clusters; grouping, for each execution cluster, execution hosts based on the resource attributes of the respective execution hosts; defining, for each grouping of execution hosts, a mega-host for the respective execution cluster, the mega-host for a respective execution cluster defining resource attributes based on the resource attributes of the respective grouped execution hosts; determining resource requirements for the jobs; and identifying candidate mega-hosts for the jobs based on the resource attributes of the respective mega-hosts and the resource requirements of the jobs; [0037]: Meta-scheduler 320 groups, sorts and/or otherwise combines execution hosts 344 having the same or similar resource attributes or resource attributes meeting some defined criteria for each respective execution cluster 312 and defines and/or models one or more mega-hosts 360 for each execution cluster 312… Each mega-host may define a different set of resource attributes corresponding to a particular set or grouping of execution hosts 344 of execution cluster. Similarly, mega-host defines a different set of resource attributes corresponding to a particular set or grouping of execution hosts 344 of execution cluster 312.sub.2. The defined criteria for determining mega-host 360 groupings may vary (e.g., based on slots, memory capacity attributes, host-based resource attributes, shared resources, or other types of resource attributes) such that execution hosts 344 meeting the mega-host criteria (mapped to the claimed constraint) or having resource attributes defined in the mega-host criteria are included in the respective mega-host 360.)
Chen did not disclose:
wherein define a placement of the host further comprises assigning a skill to the hosts;
and adjust at least one of the constraint or the skill to change the placement of the respective host in the cloud infrastructure.
Condor teaches:
wherein define a placement of the host further comprises assigning a skill to the hosts; (Condor page 12, second to last paragraph – page 13, second paragraph: All machines in a Condor pool advertise their attributes, such as available RAM memory, CPU type and speed, virtual memory size, current load average, along with other static and dynamic properties… Likewise, when submitting a job, you specify a ClassAd with your requirements and preferences. The ClassAd includes the type of machine you wish to use. For instance, perhaps you are looking for the fastest floating point performance available. You want Condor to rank available machines based upon floating point performance. Or, perhaps you care only that the machine has a minimum of 128 Mbytes of RAM. Or, perhaps you will take any machine you can get! These job attributes and requirements are bundled up into a job ClassAd… Condor plays the role of a matchmaker by continuously reading all the job ClassAds and all the machine ClassAds, matching and ranking job ads with machine ads. Condor makes certain that all requirements in both ClassAds are satisfied.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Condor into that of Chen in order to have the placement of the host defined by assigning a skill to the hosts. Chen teaches grouping execution hosts using resource attributes of the execution hosts. Chen did not explicitly teach that the resource attribute can include special attributes (claimed skill). However, Condor teaches that it is commonly known that resource attributes can also include skills such as good floating point performance, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
Liu teaches:
and adjust at least one of the constraint or the skill to change the placement of the respective host in the cloud infrastructure. (Liu [0074])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu into that of Chen and Condor in order to have the administrator able to adjust the tag to change at least one of the constraint or the skill to change the placement of a respective host. It is commonly known in the field to use tag to govern resource allocations, and it is also commonly known that tags can be modified by the admin to reconfigure the scheduling, thus applicant have only claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Chen, Condor and Liu further teach:
The system of claim 1, wherein the constraint is to be assigned to the respective host by associating a tag with the respective host. (Chen [0012]: determining resource attributes corresponding to each execution host of the execution clusters; grouping, for each execution cluster, execution hosts based on the resource attributes of the respective execution hosts; defining, for each grouping of execution hosts, a mega-host for the respective execution cluster, the mega-host for a respective execution cluster defining resource attributes based on the resource attributes of the respective grouped execution hosts; determining resource requirements for the jobs; and identifying candidate mega-hosts for the jobs based on the resource attributes of the respective mega-hosts and the resource requirements of the jobs; [0037]: Meta-scheduler 320 groups, sorts and/or otherwise combines execution hosts 344 having the same or similar resource attributes or resource attributes meeting some defined criteria for each respective execution cluster 312 and defines and/or models one or more mega-hosts 360 for each execution cluster 312… Each mega-host may define a different set of resource attributes corresponding to a particular set or grouping of execution hosts 344 of execution cluster. Similarly, mega-host defines a different set of resource attributes corresponding to a particular set or grouping of execution hosts 344 of execution cluster 312.sub.2. The defined criteria for determining mega-host 360 groupings may vary (e.g., based on slots, memory capacity attributes, host-based resource attributes, shared resources, or other types of resource attributes) such that execution hosts 344 meeting the mega-host criteria (mapped to the claimed constraint) or having resource attributes defined in the mega-host criteria are included in the respective mega-host 360.)

As per claim 3, Chen, Condor and Liu further teach:
The system of claim 1, wherein the constraint includes a business group associated with a requestor, the placement of the hosts made according to the business group associated with the placement. (Condor page 408 – 409, section 4.1.3, subsection: “Constraints and Preferences”: The above policy states that the computer will never run jobs owned by users rival and riffraff, while the computer will always run a job submitted by members of the research group. Furthermore, jobs submitted by friends are preferred to other foreign jobs, and jobs submitted by the research group are preferred to jobs submitted by friends.)

As per claim 4, Chen, Condor and Liu further teach:
The system of claim 3, wherein the constraint further includes a location for the respective host and requirements for the respective host. (Condor page 13, last paragraph: An important point is that any of the attributes in a machine ad can be utilized at job submission time as part of a request or preference on what machine to use. Additional attributes can be easily added. For example, your site administrator can add a physical location attribute to your machine ClassAds.)

As per claim 7, Chen, Condor and Liu further teach:
The system of claim 1, wherein the at least one processor is to adjust at least one of the constraint or the skill associated with at least one of the hosts to change behavior of the cloud management system. (Liu [0074])
As per claim 8, it is the non-transitory computer-readable storage medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 9, it is the non-transitory computer-readable storage medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the non-transitory computer-readable storage medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 11, it is the non-transitory computer-readable storage medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 14, it is the non-transitory computer-readable storage medium variant of claim 7 and is therefore rejected under the same rationale.
As per claim 15, Chen discloses: A method comprising: 
grouping, by executing an instruction using at least one processor, hosts according to a placement associated with the hosts in a cloud infrastructure; configure a plurality of hosts to accommodate resource provisioning requests by assigning a constraint to define a placement of a respective host in a cloud infrastructure, the placement of the respective host dictating an availability of the respective host for provisioning; (Chen [0012]: determining resource attributes corresponding to each execution host of the execution clusters; grouping, for each execution cluster, execution hosts based on the resource attributes of the respective execution hosts; defining, for each grouping of execution hosts, a mega-host for the respective execution cluster, the mega-host for a respective execution cluster defining resource attributes based on the resource attributes of the respective grouped execution hosts; determining resource requirements for the jobs; and identifying candidate mega-hosts for the jobs based on the resource attributes of the respective mega-hosts and the resource requirements of the jobs; [0037]: Meta-scheduler 320 groups, sorts and/or otherwise combines execution hosts 344 having the same or similar resource attributes or resource attributes meeting some defined criteria for each respective execution cluster 312 and defines and/or models one or more mega-hosts 360 for each execution cluster 312… Each mega-host may define a different set of resource attributes corresponding to a particular set or grouping of execution hosts 344 of execution cluster. Similarly, mega-host defines a different set of resource attributes corresponding to a particular set or grouping of execution hosts 344 of execution cluster 312.sub.2. The defined criteria for determining mega-host 360 groupings may vary (e.g., based on slots, memory capacity attributes, host-based resource attributes, shared resources, or other types of resource attributes) such that execution hosts 344 meeting the mega-host criteria (mapped to the claimed constraint) or having resource attributes defined in the mega-host criteria are included in the respective mega-host 360.)
identifying, by executing an instruction using the at least one processor, the placement and the respective host associated with the placement to provision the resource; and facilitating, by executing an instruction using the at least one processor, provisioning of the resource using the identified respective host in the identified placement. (Chen [0012]: determining resource requirements for the jobs; and identifying candidate mega-hosts for the jobs based on the resource attributes of the respective mega-hosts and the resource requirements of the jobs; [0036]: each execution cluster comprises a cluster master having a respective scheduler and resource manager…each scheduler may perform local scheduling functions for jobs received by the execution cluster from submission cluster.)
Chen did not disclose:
wherein define a placement of the host further comprises assigning a skill to the hosts;
and adjust at least one of the constraint or the skill to change the placement of the respective host in the cloud infrastructure.
Condor teaches:
wherein define a placement of the host further comprises assigning a skill to the hosts; (Condor page 12, second to last paragraph – page 13, second paragraph: All machines in a Condor pool advertise their attributes, such as available RAM memory, CPU type and speed, virtual memory size, current load average, along with other static and dynamic properties… Likewise, when submitting a job, you specify a ClassAd with your requirements and preferences. The ClassAd includes the type of machine you wish to use. For instance, perhaps you are looking for the fastest floating point performance available. You want Condor to rank available machines based upon floating point performance. Or, perhaps you care only that the machine has a minimum of 128 Mbytes of RAM. Or, perhaps you will take any machine you can get! These job attributes and requirements are bundled up into a job ClassAd… Condor plays the role of a matchmaker by continuously reading all the job ClassAds and all the machine ClassAds, matching and ranking job ads with machine ads. Condor makes certain that all requirements in both ClassAds are satisfied.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Condor into that of Chen in order to have the placement of the host defined by assigning a skill to the hosts. Chen teaches grouping execution hosts using resource attributes of the execution hosts. Chen did not explicitly teach that the resource attribute can include special attributes (claimed skill). However, Condor teaches that it is commonly known that resource attributes can also include skills such as good floating point performance, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
Liu teaches:
and adjust at least one of the constraint or the skill to change the placement of the respective host in the cloud infrastructure. (Liu [0074])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu into that of Chen and Condor in order to have the administrator able to adjust the tag to change at least one of the constraint or the skill to change the placement of a respective host. It is commonly known in the field to use tag to govern resource allocations, and it is also commonly known that tags can be modified by the admin to reconfigure the scheduling, thus applicant have only claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 16, Chen, Condor and Liu further teach:
The method of claim 15, wherein identifying the placement and respective host associated with the placement further includes analyzing a tag associated with the respective host. (Chen [0037]: Meta-scheduler 320 groups, sorts and/or otherwise combines execution hosts 344 having the same or similar resource attributes or resource attributes meeting some defined criteria for each respective execution cluster 312 and defines and/or models one or more mega-hosts 360 for each execution cluster 312… Each mega-host may define a different set of resource attributes corresponding to a particular set or grouping of execution hosts 344 of execution cluster. Similarly, mega-host defines a different set of resource attributes corresponding to a particular set or grouping of execution hosts 344 of execution cluster 312.sub.2. The defined criteria for determining mega-host 360 groupings may vary (e.g., based on slots, memory capacity attributes, host-based resource attributes, shared resources, or other types of resource attributes) such that execution hosts 344 meeting the mega-host criteria (mapped to the claimed constraint) or having resource attributes defined in the mega-host criteria are included in the respective mega-host 360.)

As per claim 17, Chen, Condor and Liu further teach:
The method of claim 16, wherein the tag identifies a business group associated with a requestor, the placement of the hosts made according to the business group associated with the respective placement. (Condor page 408 – 409, section 4.1.3, subsection: “Constraints and Preferences”: The above policy states that the computer will never run jobs owned by users rival and riffraff, while the computer will always run a job submitted by members of the research group. Furthermore, jobs submitted by friends are preferred to other foreign jobs, and jobs submitted by the research group are preferred to jobs submitted by friends.)

As per claim 18, Chen, Condor and Liu further teach:
The method of claim 17, wherein the tag is associated with a resource constraint including a location for the respective host and requirements for the host. (Condor page 13, last paragraph: An important point is that any of the attributes in a machine ad can be utilized at job submission time as part of a request or preference on what machine to use. Additional attributes can be easily added. For example, your site administrator can add a physical location attribute to your machine ClassAds.)
As per claim 20, Chen, Condor and Liu further teach:
The method of claim 15, further including adjusting at least one of the constraint or the skill associated with at least one of the hosts to change behavior of a cloud management system including the hosts. (Liu [0074])
Claims 5, 6, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Condor and Liu, and further in view of Kouznetsov et al (US 20170097845, prior art part of IDS dated 9/22/2021, hereinafter Kouznetsov).

As per claim 5, Chen, Condor and Liu did not teach:
The system of claim 1, wherein the placement is a placement zone in a virtual computing network of the cloud infrastructure.
However, Kouznetsov teaches:
The system of claim 1, wherein the placement is a placement zone in a virtual computing network of the cloud infrastructure. (Kouznetsov figure 1 and [0029]: virtual clusters.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kouznetsov into that of Chen, Condor and Liu in order to have the placement is a placement zone in a virtual computing network. Chen teaches the placement zone being execution clusters, and one of ordinary skill can easily see that execution cluster can be virtual computing network such as virtual clusters, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 6, Chen, Condor and Liu did not teach:
The system of claim 1, wherein the placement zone is a cloud zone in a multi-cloud virtual computing network of the cloud infrastructure.
However, Kouznetsov teaches:
The system of claim 1, wherein the placement zone is a cloud zone in a multi-cloud virtual computing network of the cloud infrastructure. (Kouznetsov figure 1 and [0029]: virtual clusters.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kouznetsov into that of Chen, Condor and Liu in order to have placement zone is a cloud zone in a multi-cloud virtual computing network of the cloud infrastructure. Chen teaches the placement zone being execution clusters, and one of ordinary skill can easily see that execution cluster can be virtual computing network such as virtual clusters, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 12, it is the non-transitory computer-readable storage medium variant of claim 5 and is therefore rejected under the same rationale.
As per claim 13, it is the non-transitory computer-readable storage medium variant of claim 6 and is therefore rejected under the same rationale.


As per claim 19, Chen, Condor and Liu did not teach:
The method of claim 15, wherein the placement is a placement zone in a virtual computing network of the cloud infrastructure.
However, Kouznetsov teaches:
The method of claim 15, wherein the placement is a placement zone in a virtual computing network of the cloud infrastructure. (Kouznetsov figure 1 and [0029]: virtual clusters.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kouznetsov into that of Chen, Condor and Liu in order to have placement zone is a cloud zone in a multi-cloud virtual computing network of the cloud infrastructure. Chen teaches the placement zone being execution clusters, and one of ordinary skill can easily see that execution cluster can be virtual computing network such as virtual clusters, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 and 9 – 20 of U.S. Patent No. 11061737. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant applications are merely broader variant of the claims of the parent patent, see comparison table below for details:

Instant application
USPAT 11061737
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8 
Claim 9
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196